--------------------------------------------------------------------------------

Exhibit 10.16
 
Waste Connections, Inc.


Amended and Restated
Compensation Plan for Independent Directors




This Compensation Plan, as amended and restated herein, shall be effective
December 7, 2007, until changed by the Board of Directors. This Plan shall apply
to independent directors only. Directors who are employed by Waste Connections,
Inc. are not entitled to receive separate compensation for participation in
Board or Committee Meetings.


Independent directors shall be compensated by payment of a basic monthly
retainer of $1,625 per month. Committee Chairs shall be entitled to additional
compensation, to be added to their monthly retainers, as follows:
 

                       Audit Committee Chair……………………………….………….. $500 per month
                       Compensation Committee Chair………………………………...   125 per
month                        Nominating and Corporate Governance  
                          Committee Chair………………………………...........................
  125 per month    

 
 
The basic monthly payment is intended to compensate independent directors for
participation in meetings held by conference call and for incidental
participation in company affairs between meetings. Accordingly, no payment shall
be made with respect to Board and Committee meetings conducted by conference
telephone call nor for such incidental participation.


Independent directors shall be entitled to a payment of $4,500 for each Board of
Directors and Committee meeting attended in person, plus payment or
reimbursement of out of pocket travel expenses.  When a Committee meeting is
held in conjunction with a Board Meeting, no separate payment shall be made.


All payments under this Compensation Plan shall be made as soon as
administratively practicable after the services with respect to such payment
have been performed and, in any event, prior to March 15 of the calendar year
following the year in which the services with respect to such payment were
performed.


Independent directors shall be granted options to purchase between 15,000 and
30,000 shares of the Company’s common stock at fair market value on the date of
grant. The grant shall be made in conjunction with the Company’s annual grant to
officers and employees, typically in February of each year, provided that the
grant date may be changed from time to time in the discretion of the
Compensation Committee. The Compensation Committee shall determine the actual
number of options granted to independent directors within this
range.  Independent directors are eligible to participate in the Company’s 2004
Equity Incentive Plan, which provides for the issuance of restricted stock and
restricted stock units. The number of options granted may be less than 15,000 in
future years if restricted stock or restricted stock units are issued to
independent directors in conjunction with option grants.





